                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


ANGELA FARLEY                                                               PLAINTIFF


v.                               NO. 3:18-cv-00053 PSH


NANCY A. BERRYHILL, Acting Commissioner                                  DEFENDANT
of the Social Security Administration


                                        ORDER


      Plaintiff Angela Farley (“Farley”) has filed the pending motion for an award of

attorney’s fees and other expenses under the provisions of the Equal Access to Justice

Act. See Docket Entry 18. In the motion, she seeks attorney’s fees in the amount of

$3,409.25 and expenses in the amount of $40.14, or a total amount of $3,449.39. The

Acting Commissioner of the Social Security Administration (“Commissioner”) has no

objection to Farley’s request.

      The Court has reviewed the motion for an award of attorney’s fees and other

expenses and finds nothing unreasonable about the hours of work performed, the hourly

rate, or the expenses incurred. The motion is granted, and attorney’s fees and expenses

in the total amount of $3,449.39 are awarded Farley. Because the award belongs to

Farley and not her attorney, see Astrue v. Ratliff, 560 U.S. 586 (2010), the Department

of Treasury shall issue payment of this award by check made payable to Farley, in care

of her attorney, Stephanie Bartels Wallace (“Wallace”), and shall mail the check to

Wallace at her Jonesboro, Arkansas, address.
    IT IS SO ORDERED this 11th day of February, 2019.




                                            UNITED STATES MAGISTRATE JUDGE




                                       2 
 
